t c memo united_states tax_court mark clifton trimble petitioner v commissioner of internal revenue respondent docket no filed date mark clifton trimble pro_se karen lynne baker for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for after stipulations by the parties the issue for decision is whether 1on date the parties filed a stipulation of settled issues the continued petitioner failed to report his correct income from auto center for the year in issue findings_of_fact some of the facts are stipulated and so found the first stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in texas when he timely filed his petition petitioner is an auto body technician and was employed at auto center from august to date during that period auto center issued petitioner checks totaling dollar_figure auto center did not withhold tax from those checks in continued parties agreed that petitioner was an employee of auto center of clear lake auto center and not liable for self-employment_tax on income he received from auto center or entitled to a self-employment_tax deduction 2petitioner argues that the issue for decision in this case is who is responsible for payment of hi sec_2012 employment_tax including federal_insurance_contribution_act fica_taxes this is a deficiency case for income_tax however not a collection case for employment_tax see infra pp 3petitioner was issued checks in as follows date amount dollar_figure big_number big_number continued date auto center issued petitioner a form 1099-misc miscellaneous income reporting compensation of dollar_figure original form_1099 in date auto center issued petitioner a second form 1099-misc labeled corrected reporting compensation of dollar_figure corrected form_1099 petitioner timely filed hi sec_2012 form_1040 u s individual_income_tax_return claiming a filing_status of married_filing_separately and reporting total income of dollar_figure petitioner reported withholding credits of dollar_figure continued big_number big_number big_number big_number big_number 4petitioner filed a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding with the commissioner before the notice_of_deficiency was issued on date the commissioner determined that petitioner was not an independent_contractor but an employee of auto center for federal_income_tax purposes and that auto center had not withheld fica or income_tax from petitioner’s wages 5petitioner reported wages of dollar_figure dollar_figure from forms w-2 wage and tax statement and the dollar_figure reported on the original form_1099 from auto center and unemployment_compensation of dollar_figure 6the withholding credits were not reflected on the forms w-2 or forms and petitioner’s testimony was unclear and confusing as to how that amount continued on date respondent issued petitioner a notice_of_deficiency determining a deficiency in federal_income_tax of dollar_figure respondent calculated the deficiency by including amounts reported on all information returns as income ie petitioner’s income included both the dollar_figure reported on the original form_1099 and the dollar_figure reported on the corrected form_1099 from auto center parties’ arguments after reviewing the documentation respondent adjusted his original position from the notice_of_deficiency and argued that petitioner’s income from auto center was only dollar_figure--the total amount of the checks auto center issued to petitioner--and conceded that both forms auto center issued to petitioner were erroneous respondent also argued that the court has no jurisdiction to determine the amount of petitioner’s federal_income_tax withholding and share of fica_taxes at trial and on brief petitioner argued that his income from auto center was dollar_figure petitioner also argued that he was not responsible for any taxes on continued was computed 7on date petitioner filed a claim with the texas workforce commission twc appeal tribunal to determine his unemployment_compensation rate on date twc determined that petitioner was continued that amount because auto center paid him only dollar_figure and withheld the remainder see supra note opinion i jurisdiction a deficiency and overpayment the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress 85_tc_527 petitioner received a notice_of_deficiency and invoked the court’s jurisdiction by filing a petition for redetermination of a deficiency under sec_6213 sec_6214 grants the court jurisdiction to redetermine the correct amount of a deficiency and to determine whether any additional_amounts or any additions to tax should be assessed if the commissioner asserts an increased amount at or before the hearing or rehearing sec_6211 defines deficiency in general as the correct_tax for a year minus the sum of the continued entitled to total wage credits of dollar_figure from auto center that counted toward his unemployment entitlement benefits 8unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure amount of tax_shown_on_the_return plus the amount of tax previously assessed less any rebates pursuant to sec_6512 the court also has jurisdiction to determine the amount of an overpayment_of_tax for the same taxable_year or years for which the commissioner has issued a notice_of_deficiency and with regard to which the taxpayer has timely filed a petition for redetermination of the deficiency b sec_31 and fica tax under sec_6211 a deficiency is determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 although sec_31 provides that the amount withheld by an employer as tax from an employee’s wages shall be allowed to the recipient of the income as a credit against his income_tax_liability for that year this credit is available only i f the tax has actually been withheld at the source sec_1_31-1 income_tax regs it is well established that an employer’s failure to withhold income_tax does not relieve an employee from his or her obligation to pay income_tax 810_f2d_19 2d cir chenault v commissioner tcmemo_2011_56 slip op pincite holding that a third party’s withholding obligation does not excuse the taxpayer from his or her duty to report income and pay the resulting tax the commissioner may collect payment from either the employee or the employer but the employee remains ultimately liable for his own taxes even though his employer was obligated to withhold 39_tc_78 aff’d in part rev’d in part 323_f2d_751 9th cir karagozian v commissioner tcmemo_2013_164 aff’d 595_fedappx_87 2d cir goins v commissioner tcmemo_1997_521 aff’d without published opinion 151_f3d_1029 4th cir because the withholding credit issue is not a factor in determining the tax_deficiency the court has no jurisdiction to consider it and therefore may not decide whether petitioner is entitled to a federal_income_tax withholding credit for see forrest v commissioner tcmemo_2011_4 this court has no jurisdiction over fica_taxes imposed on petitioner as an employee of auto center for see 54_tc_1402 ietto v commissioner tcmemo_1996_332 ii burden_of_proof generally the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a welch v helvering 9see sec_3402 relieving the employer of liability for the tax if it is paid directly by the employee u s although sec_7491 provides for shifting the burden_of_proof this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 iii income10 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee a self- employed person or an independent_contractor a taxpayer must maintain books_and_records establishing the amount of his or her income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner’s reconstruction_of_income need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner t c pincite to reconstruct the amount of income petitioner received from auto center for respondent relies on the checks it issued to petitioner totaling dollar_figure 10after respondent conceded that the forms issued to petitioner were erroneous this case no longer involved unreported income therefore the issue for decision is whether petitioner failed to report his correct income from auto center for respondent argues that those checks are the best evidence to determine petitioner’s income from auto center petitioner argues that the twc determination of dollar_figure as wage credits is the best evidence of his incomedollar_figure there is nothing in the record or in the twc determination to explain how the twc arrived at dollar_figure for wage credits further twc’s determination applied to petitioner’s unemployment_compensation benefits which is not the topic of this federal_income_tax case additionally the documents in the record are inconsistent as to petitioner’s income before the notice_of_deficiency was issued the commissioner determined in the ss-8 determination analysis that petitioner was guaranteed dollar_figure a weekdollar_figure twc determined that petitioner’s pay rate was dollar_figure per estimated repair hour petitioner testified that auto center agreed to pay him dollar_figure a labor hour plus commission but paid only dollar_figure a weekdollar_figure however the checks auto center issued to him are for varying amounts several of which are for less than dollar_figure 11see supra note 12see supra note 13petitioner testified that he worked to hours a day but did not testify how many days a week he worked or whether he worked those days and hours consistently 14see supra note the court finds that the checks auto center issued petitioner are the best evidence of his income from auto center for therefore petitioner’s income from auto center was dollar_figure for the court concludes that petitioner did not underreport his income for but overreported itdollar_figure iv rule_155_computations rule a provides for computations to be submitted by the parties pursuant to the court’s determination of the issues showing the correct amount to be included in the decision for the court’s purposes in this case the amount to be included in the decision will reflect the tax due for on the corrected income that petitioner received during that year the rule computation ordered here will not be an invitation for the parties to reargue their previous litigation positions see rule c the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit 15although petitioner overreported his income there is not enough information in the record to determine whether there is an overpayment_of_tax the parties shall address this issue in their rule_155_computations to reflect the foregoing and the concessions of the parties decision will be entered under rule
